 1   Jahan C. Sagafi (Cal. Bar No. 224887)                      Brian James Shearer*
     Rachel Dempsey (Cal. Bar No. 310424)                       Craig L. Briskin*
 2   OUTTEN & GOLDEN LLP                                        JUSTICE CATALYST LAW
 3   One California Street, 12th Floor                          718 7th Street NW
     San Francisco, CA 94111                                    Washington, D.C. 20001
 4   Telephone: (415) 638-8800                                  Telephone: (518) 732-6703
     Facsimile: (415) 638-8810                                  brianshearer@justicecatalyst.org
 5   jsagafi@outtengolden.com                                   cbriskin@justicecatalyst.org
     rdempsey@outtengolden.com
 6                                                              Benjamin D. Elga*
 7   Ossai Miazad*                                              JUSTICE CATALYST LAW
     Michael N. Litrownik*                                      81 Prospect Street
 8   OUTTEN & GOLDEN LLP                                        Brooklyn, NY 11201
     685 Third Ave., 25th Floor                                 Telephone: 518-732-6703
 9   New York, NY 10017                                         belga@justicecatalyst.org
     Telephone: (212) 245-1000
10
     Facsimile: (646) 509-2060
11   om@outtengolden.com
     mlitrownik@outtengolden.com
12
     *admitted pro hac vice
13
     Attorneys for Plaintiff and the Proposed Class
14

15
                                  UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
17
     EDUARDO PEÑA, individually and on            Case No. 19-cv-04065-MMC
18
     behalf of all others similarly situated,
                                                      PLAINTIFF’S ADMINISTRATIVE MOTION
19
                   Plaintiff,                         TO SEAL EXHIBITS TO AND PORTIONS
20                                                    OF PLAINTIFF’S MOTION FOR LEAVE TO
                                                      FILE A PARTIAL MOTION FOR
21          v.                                        RECONSIDERATION
22                                                Date:          N/A
      WELLS FARGO BANK, N.A.,
                                                  Time:          N/A
23                                                Courtroom:     7, 19th Floor
                           Defendant.             Judge:         Honorable Maxine M. Chesney
24

25

26

27

28
                                                                                PLAINTIFF’S ADMIN.
                                                                                   MOTION TO SEAL
                                                                            CASE No. 19-cv-04065-MMC
 1                              NOTICE OF MOTION AND MOTION

 2          Per Civil Local Rule 79-5(e), Plaintiff respectfully moves for an order authorizing him

 3   to file under seal the following exhibits to Plaintiff’s Motion for Leave to File a Partial Motion

 4   for Reconsideration Under Civil Local Rule 7-9 (“Reconsideration Motion”) and certain

 5   portions of the Reconsideration Motion that reference those exhibits:

 6          1. An Unredacted version of the Reconsideration Motion;

 7          2. Plaintiff’s manually signed SSA-89 form, which was produced by Wells Fargo to

 8              Plaintiff on January 9, 2020, Bates-stamped WF-PENA-00000030-31 (Exhibit D to

 9              the Reconsideration Motion); and

10          3. Wells Fargo’s application notes file for Plaintiff’s loan application, Bates-stamped

11              WF-PENA-00000001 (Exhibit E to the Reconsideration Motion).

12          The documents contain information that Defendant Wells Fargo Bank, N.A. (“Wells

13   Fargo”) has designated as “CONFIDENTIAL” under the parties’ Stipulated Protective Order,

14   ECF No. 59, and has not granted Plaintiff permission to file publicly. Decl. of Michael N.

15   Litrownik in Supp. of Pls.’ Admin. Mot. to Seal (“Litrownik Decl.”) ¶ 5. Plaintiff files this

16   motion solely pursuant to his obligations under paragraph 12.3 of the parties’ Stipulated

17   Protective Order and the Civil Local Rules. ECF No. 59 ¶ 12.3; Civil L.R. 79-5.

18          Within four days of this motion’s filing, Wells Fargo is required to submit a “declaration

19   establishing that the document sought to be filed under seal, or portions thereof, are sealable.”

20   N.D. Cal. L.R. 79-5(d)(1)(A), (e)(1). To justify sealing, Wells Fargo must show good cause to

21   overcome the strong presumption in favor of public access to judicial documents. Bohannon v.

22   Facebook, Inc., No. 12 Civ. 01894, 2014 WL 5598222, at *2 (N.D. Cal. Nov. 3, 2014).

23          Plaintiff does not believe that Wells Fargo will not be able to meet the good cause

24   standard as to Exhibit D, Plaintiff’s manually signed SSA-89 form, or as to the entirety of

25   Exhibit E, Plaintiff’s application notes file. Wells Fargo will not be able to meet the good cause

26   standard as to Exhibit D because it the exact same document that Plaintiff located in his

27   possession and produced to Wells Fargo and has now attached as Exhibit B to the

28   Reconsideration Motion. Plaintiff did not designate the copy of this SSA-89 form in his

                                                     1
                                                                                    PLAINTIFF’S ADMIN.
                                                                                       MOTION TO SEAL
                                                                                CASE No. 19-cv-04065-MMC
 1   possession as “CONFIDENTIAL” and does not believe it is confidential because it is simply a

 2   government form that he signed and dated. As long as Plaintiff’s PII is redacted, which Plaintiff

 3   has done with Exhibit B, Plaintiff has no objections to making this document public. And

 4   because the document does not contain any truly confidential or proprietary information about

 5   Wells Fargo’s lending or underwriting processes or procedures, Wells Fargo cannot have any

 6   valid objections to Plaintiff publicly filing it (with PII redacted).

 7            As to Exhibit E, the information Plaintiff references and quotes from his application

 8   notes file, including the descriptions of Wells Fargo’s lending eligibility policy, simply

 9   reiterates what is referenced in publicly filed documents, including Exhibit A to the

10   Reconsideration Motion, which sets out the bank’s lending eligibility policy in emails through

11   the information and documents Wells Fargo requested Plaintiff submit as part of his application.

12   Plaintiff has not designated Exhibit A as “CONFIDENTIAL.” Accordingly, Wells Fargo will

13   not be able to meet the good cause standard as to that limited information referenced from

14   Exhibit E and used in the Reconsideration Motion. Plaintiff takes no position on the sealability

15   of the remainder of the information contained in Exhibit E.

16            Per Civil Local Rule 79-5(d)(1)(C), Plaintiffs have attached as Exhibit 1 to this motion

17   and e-filed publicly a proposed redacted version of the Motion and Exhibits D and E. A sealed,

18   unredacted version of the Motion is attached as Exhibit 2. Sealed, unredacted versions of

19   Exhibits D and E are attached as Exhibit 3 and Exhibit 4, respectively, pending the Court’s

20   ruling on this motion pursuant to Civil Local Rule 79- 5(d)(1)(D).

21

22   Dated:       January 15, 2020                     Respectfully submitted,

23                                                     By: /s/ Michael N. Litrownik
                                                               Michael N. Litrownik
24

25

26

27

28

                                                       2
                                                                                     PLAINTIFF’S ADMIN.
                                                                                        MOTION TO SEAL
                                                                                 CASE No. 19-cv-04065-MMC
 1   Ossai Miazad*
     Michael N. Litrownik*
 2   OUTTEN & GOLDEN LLP
 3   685 Third Ave., 25th Floor
     New York, NY 10017
 4   Telephone: (212) 245-1000
     Facsimile: (646) 509-2060
 5   om@outtengolden.com
     mlitrownik@outtengolden.com
 6
     Jahan C. Sagafi (Cal. Bar No. 224887)
 7
     Rachel Dempsey (Cal. Bar No. 310424)
 8   OUTTEN & GOLDEN LLP
     One California St., 12th Floor
 9   San Francisco, California 94111
     Telephone: (415) 638-8800
10   Facsimile: (415) 638-8810
11   jsagafi@outtengolden.com
     rdempsey@outtengolden.com
12
     Brian James Shearer*
13   Craig L. Briskin*
     JUSTICE CATALYST LAW
14   718 7th Street NW
     Washington, D.C. 20001
15
     Telephone: 518-732-6703
16   brianshearer@justicecatalyst.org
     cbriskin@justicecatalyst.org
17
     Benjamin D. Elga*
18   JUSTICE CATALYST LAW
     81 Prospect Street
19
     Brooklyn, NY 11201
20   Telephone: 518-732-6703
     belga@justicecatalyst.org
21

22
     Attorneys for Plaintiffs and the Proposed
23   Classes
24

25

26

27

28

     3
                                  PLAINTIFF’S ADMIN.
                                     MOTION TO SEAL
                              CASE No. 19-cv-04065-MMC
